DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on Novenber 11, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (JP 2012-111226) or in the alternative, as obvious under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP 2012-111226).
With regards to claims 1-2, 6, 9, and 16-20, Suzuki teaches an inkjet stereolithography for forming shaped articles for a modeling material (title).  Suzuki teaches the composition to include a monofunctional ethylenically unsaturated monomer (A) (0016), a photopolymerization initiator (0033), and BYK 307 (0095) (as applicants cite in the specification as reading on the surface adjusting agent).  Suzuki teaches the monofunctional monomer to be present in an amount of 40, 40, 55, and 50 and a polyfunctional monomer in an amount of 60, 50, 35, and 40 parts respectively in a composition containing 104, 103, 103, and 103 total parts (reading on the monofunctional monomer being 38.5, 38.5, 53.4, and 48.5 pats and the polyfunctional being 57.7, 48.1, 34.0, and 38.8 parts respectively per 100 parts of the composition) (0089 table 2).  Suzuki teaches the amount of the BYK 307 at a concentration of 0.1% (table 1 0089 example 1-3).
Suzuki is silent on the surface tension, both the claimed Mt and the claimed Mst values, of the composition.  
MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used to make the composition of Suzuki as those claimed, the claimed physical properties relating to the surface tension of the liquid are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
In the alternative, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the surface area of the ink in order to achieve the desired moldability while balancing other properties such as jettability.
With regards to claim 4, Suzuki teaches the composition to contain a polyfunctional ethylenically unsaturated monomer (0022) at a concentration 10 parts in a composition containing 105.05 parts (reading on 9.52%) (0089).
With regards to claim 5, Suzuki teaches the resin composition to contain 20 parts of the multifunctional monomer (0089 1-3).
With regards to claim 7, Suzuki teaches the composition to contain an oligomer (0094).
With regards to claim 8, Suzuki teaches the oligomer to be present in the amount of oligomer to be 20 parts in a composition having 105.05 parts (reading on 19.04%) (0089 1-1).


Response to Arguments
Applicant’s arguments, see pages 6-10, filed November 11, 2021, with respect to claim 6 under 35 USC 112 and claims 1-2 and 7-9 under 35 USC 102/103 with respect to Kurosawa have been fully considered and are persuasive.  The rejection of the listed claims with respect to the listed rejections have been withdrawn. 
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Argument - Applicants argue that the compositions containing the claimed amount of monofunctional monomer and polyfunctional monomer are in comparative examples and are not preferred.
Response - Although it is true that these concentrations are given in comparative examples, the courts have stated that the invention need not be the preferred invention of the art but simply has to be present.
See Merck & Co v. Biocraft Laboratories, 874 F.2d 804, 807, 10 USPQ2d 1843, 1847 (Fed. Cir. 1989) (A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments);
Therefore, this argument is nor persuasive.
Argument - Applicant argues that the compositions containing the claimed amounts of monomers do not contain the claimed amount of the surface adjusting agent.
Response - As stated above, the disclosure of the art does not have to be preferred and in the examples in order to be applicable to the invention.  The art does teach the surface adjusting agent in the claimed amount and, therefore, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763